Citation Nr: 1003670	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration, with pseudoaphakia bilateral, and asteroid 
hyalosis, left eye.

2.  Entitlement to service connection for a stroke.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for depression.

5.  Entitlement to special monthly compensation based on aid 
and attendance.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

By rating action in March 2005, the RO denied, in pertinent 
part, entitlement for special monthly compensation based on 
aid and attendance.  By rating action in August 2006, the RO 
denied, in pertinent part, entitlement to service connection 
for macular degeneration, with pseudoaphakia bilateral, and 
asteroid hyalosis, left eye, and for a stroke, anxiety, and 
depression.  The RO also denied the Veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Macular degeneration, with pseudoaphakia bilateral, and 
asteroid hyalosis, left eye was not shown during service or 
for years thereafter, and there is no competent medical 
evidence linking this disorder either to service or a service 
connected disorder.

2.  A stroke was not shown during service or for years 
thereafter, and there is no competent medical evidence 
linking this disorder either to service or a service 
connected disorder.

3.  Anxiety/depression was not shown during service or for 
years thereafter, and there is no competent medical evidence 
linking this disorder either to service or a service 
connected disorder.

4.  Service connection currently is in effect for asthma, 
evaluated as 60 percent disabling, bilateral hearing loss, 
evaluated at 40 percent disabling, tinnitus evaluated at 10 
percent disabling, and for hypertension and recurrent 
pneumonia, each evaluated as zero percent disabling.  The 
Veteran's combined rating for compensation is 80 percent.  

5.  The Veteran is not shown to be permanently bedridden or 
so helpless as a result of his service-connected disabilities 
as to be in need of the regular aid and attendance of another 
person.

6.  The Veteran has no single service-connected disability 
that is rated currently as 100 percent disabling and he is 
not confined substantially to his home or its immediate 
premises by reason of a service-connected disability.

7.  The Veteran's service-connected disabilities render him 
unemployable from performing all forms of substantially 
gainful employment that are consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  Macular degeneration was not incurred or aggravated 
during active service and is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2009).

2.  A stroke was not incurred or aggravated during active 
service and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  Anxiety/depression was not incurred or aggravated during 
active service and is not proximately due to or the result of 
a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

4.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance or due to being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2009).

5.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2004, May 
2005, February 2006, June 2006, and November 2008 
correspondence of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The claims were readjudicated in an August 2009 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the claimant has 
actual notice of the rating criteria, and because the claims 
have been readjudicated no prejudice exists.  There is no 
evidence of any VA error in notifying or assisting the 
claimant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the claimant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes copies of his written 
contentions, service medical records, private medical 
records, VA medical records and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

I. Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as cardiovascular-renal disease and 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
provisions of 38 C.F.R. § 3.310 were amended effective 
October 20, 2006, during the pendency of the instant appeal. 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006). The amendment sets a 
standard by which a claim based on aggravation of a non- 
service-connected disability by service-connected one is 
judged.  In comments to the new regulation VA made clear that 
the changes were intended to place a burden on the claimant 
to establish a pre- aggravation baseline level of disability 
for the non-service- connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice and it is a substantive change to 
the regulation.  Because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the claim under the prior version of 38 C.F.R. § 
3.310 as it is more favorable to him.

Background

The service medical records are entirely silent for any 
complaints, treatment, or diagnosis of macular degeneration, 
a stroke (CVA), anxiety or depression.  Neither has the 
Veteran alleged the occurrence of these conditions during 
service.  Instead he has alleged that each of these 
conditions occurred secondary to his service connected 
bronchial asthma.

At a June 2006 VA examination, the examiner noted that the 
Veteran was alleging that he had suffered a stroke as a 
result of his bronchial asthma.  He reported that a private 
physician had told him his coronary artery bypasses were 
clogged up and put pressure on his lungs causing his CVA in 
2002.  The examiner noted a history of two CVAs.  He had a 
current need to use a cane and walker due to some instability 
and chronic pain to his neck and right facial area, 
difficulty swallowing, and left sided weakness to the upper 
extremities.  However the examiner opined that, "I find no 
medical nexus between the Veteran's asthma and his CVAs."

A psychiatric examiner reviewed the claims file and medical 
records in June 2006.  The Veteran walked extremely 
unsteadily with a walker.  The examiner noted his concern and 
walked the Veteran back to his car after the interview.  He 
had several coughing spells during the interview, taken in 
stride.  He wore clean clothing.  He was of average 
intelligence with a slight decline due to his age.  He was 
cooperative and friendly, with a good range of appropriate 
affect.  He had worked in heavy construction retiring only 7 
years ago at age 81.  He tried to return to work because he 
had nothing to do.  He subsequently suffered a CVA and a 
heart attack on the same day.  He denied drug and alcohol 
use.  The examiner noted that he really could not find any 
sign or symptoms either of depression or anxiety.  The 
Veteran had a realistic view of his world; he cared for his 
wife, but certainly was declining in his own capabilities. 
Cognition and memory were fine considering his age.  The 
examiner noted that given his infirmities, he will probably 
need assisted living soon, and should really have that for 
safety treasons now.  However, it was his physical not mental 
conditions causing his limitations.  His worry about his wife 
were based in reality.  He was experiencing stage of life 
loss of capabilities perhaps accelerated by the stroke/CVA.  
The diagnosis was mild dementia secondary to his stroke.  His 
overall GAF was 48 but his GAF was 80 with only mental 
condition considered.

In a July 2006 VA eye examination, the Veteran reported no 
eye problems as a child or in service.  After service his 
eyesight remained good until about 10 years ago when his 
vision began to fail.  He first required glasses in 1982.  He 
eventually underwent cataract surgery in 1992 and 1997.  The 
examiner noted that the Veteran simply could not see well.  
He virtually could not read anymore and had to use a 
magnifying device.  The diagnosis was macular degeneration, 
atrophic, right greater than left; psuedophakia, bilateral; 
and, asteroid hyalisis. left eye.  The examiner noted that he 
was asked whether the Veteran's detached retinas were due to 
his bronchial asthma.  He noted that the Veteran did not 
have, nor had he ever had detached retinas.  He had macular 
degeneration which was not caused by or a result of his 
bronchial asthma, nor was it caused by or a result of 
medication used to treat his service connected asthma.  The 
Veteran's macular degeneration cannot be linked to his asthma 
or any other specific entity.

Analysis

The Board finds that the preponderance of the evidence is 
against granting the Veteran's claims of service connection 
for macular degeneration, a stroke (CVA), anxiety or 
depression.  The VA examiners in June and July 2006, after 
reviewing the claims file and medical records and examining 
the Veteran, opined that there was no medical evidence that 
the Veteran's macular degeneration, CVA, or any anxiety or 
depression was related to his bronchial asthma.  While the 
Veteran has contended that his macular degeneration, CVA, 
anxiety or depression. was as a result of service or his 
service connected disabilities, he has not been shown to have 
the requisite medical training or knowledge to provide a 
competent opinion as to the etiology of the disorders.  As a 
result, his assertions do not constitute competent medical 
evidence that macular degeneration, a stroke (CVA), anxiety 
or depression are a result of his military service. 

Similarly, with regard to the claim that macular 
degeneration, a stroke (CVA), anxiety or depression are the 
result of the appellant's service-connected bronchial asthma, 
there is no competent medical evidence of record showing that 
the disorders were either caused or aggravated by his 
service-connected disabilities. Without such an opinion, the 
Veteran's claims fail. As noted, as a lay person, the Veteran 
is not competent to render an opinion on a matter clearly 
requiring medical expertise, such as linking macular 
degeneration, a stroke (CVA), anxiety or depression to the 
service- connected bronchial asthma.

The Veteran in March 2008 submitted internet articles 
discussing possible causes of macular degeneration, and a 
CVA. A medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999). See Sacks v. West, 
11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  Standing alone, however, the medical articles are 
simply too general to make a causal link to the Veteran's 
service-connected bronchial asthma, or his period of military 
service that is more than speculative in nature.

II.  Special monthly compensation

The Veteran seeks entitlement to special monthly compensation 
based on the need for regular aid and attendance and/or being 
housebound.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

A finding that the Veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the Veteran remain in bed.  The fact that a 
Veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the Veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him to be in bed. They must be based on the actual 
requirement of personal assistance from others. Id.

The regulations also provide additional compensation on the 
basis of being housebound where the Veteran: (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; 
or, (2) is permanently housebound by reason of service- 
connected disability or disabilities. A Veteran will be 
considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

As noted, service connection is in effect for asthma 
evaluated as 60 percent disabling, bilateral hearing loss 
evaluated at 40 percent disabling, tinnitus evaluated at 10 
percent disabling, and for hypertension and recurrent 
pneumonia each evaluated as zero percent disabling.  The 
Veteran's total disability rating for compensation purposes 
is 80 percent.  

At a VA examination in January 2006, the examiner noted that 
the Veteran was 87 years old and had been evaluated 
previously for A&A in May 2005.  The examiner noted that he 
was housebound only because he was the primary caregiver to 
his invalid wife.  He stated, "I'd be able to go anywhere if 
it wasn't for that."  He was not bedridden.  He drives his 
car when there are no other options.  His vision was 
corrected with glasses which he only wore for driving.  He 
was driven today to the examination by his cleaning lady.  He 
lived with his wife in a mobile home.  He stated hat he was 
able to manage his own finances.  He was capable of 
protecting himself from hazards, although he did state that 
he falls twice a week.  The Veteran has an abnormal gait and 
required the use of a walker.  He had a non-traumatic rupture 
of the tendon of the biceps, right arm; chronic itching 
secondary to dermatitis, psoriasis; and, congestive heart 
failure, although an EKG did not reflect this.  He had 
osteoarthritis, especially in the knees which was very 
severe.  He had knee braces but noted that they were too 
difficult to put on and take off so he didn't use them.  His 
falls were related to his bilateral knee condition, and not 
due to tripping or syncopes.  He has coronary artery disease 
with stent placement, status post myocardial infarction and a 
CVA in 2002.  

The examiner noted in May 2006 the Veteran was seen in 
December 2005 with extreme shortness of breath.  He could not 
walk and had trouble breathing.  His respiratory was even and 
unlabored and he was able to speak in complete sentences.  
Oxygen saturation at that time was at 98 percent and his skin 
was warm, pink, and dry.  There was no change in assessment 
on the current examination.  .

The examiner also noted that, at the time of the January 2006 
examination, the Veteran was 100 percent able to supervise 
his own activities.  He checked his own mail; walked his dog; 
took out the garbage with the aid of a scooter; and, utilized 
meals on wheels.  He needed moderate assistance with 
housework.  He did his own dishes and laundry for his spouse 
and himself.  He required no assistance with eating, 
grooming, bathing, dressing or getting to the toilet.  His 
usual day consisted of getting up, heating up breakfast for 
himself and his spouse, sorting stuff in the garage, and 
sitting on his scooter.  He tried taking naps in the 
afternoons but his wife yelled at him all the time.  She 
falls and he assists in picking her up.  The examiner opined 
that the Veteran was not home bound other than by care of his 
spouse.  He was able to carry out his activities of daily 
living without assistance.

At a June 2006 VA examination, the examiner noted that the 
Veteran had coughs on most days without sputum production, 
hemophytosis or anorexia.  He often had shortness of breath 
at night.  He could walk 50 or 60 feet without having to stop 
but was limited by hip pain.  He used a humidifier, inhaler, 
and nebulizer, drank water; and rested for his asthma 
symptoms.  He did not use oxygen except when hospitalized.  
The examiner noted that the Veteran was alert, and oriented 
times 4. He was somewhat frail and overweight, but otherwise 
well developed, groomed, polite, and cooperative.  He walked 
with a wide based but equal gait using a cane.  Without the 
cane he had some missteps noted.  Strength was 5/5 in all 
extremities, except the left arm which was 4/5.  It was noted 
that the Veteran had recently fallen and fractured 3 ribs for 
which he was hospitalized for 4 days.  He had difficulty with 
housekeeping chores and maintenance chores due to his stroke; 
right sided weakness; other orthopedic problems; and, due to 
his decreased activities tolerance due to heart disease and 
COPD.  He also has very poor vision related to macular 
degeneration and wisely avoids driving as much ass possible.  
He had some difficulty with cooking, reading, and assuring 
appropriate medications were taken at the right time due to 
low vision.  The low vision and orthopedic problems also 
increased his general fall risk due to his advanced age 
significantly.  His wife depends on him also for much of her 
activities of daily living, and if the Veteran becomes 
incapacitated due to a fall it puts them both at risk.  The 
examiner opined that, "I believe this Veteran is in need of 
aid and attendance for help with keeping a clean and a safe 
environment, assuring medications are used appropriately and 
to check on the Veteran for falls or for change in medical 
status."

A psychiatric examiner noted in June 2006 that the Veteran 
drove himself to the interview.  The examiner walked him back 
to his car after the interview due to concern over his 
extremely unsteadily walk with a walker.  He had several 
coughing spells during the interview, taken in stride.  He 
had a realistic view of his world; cared for his wife, but 
certainly was declining in his own capabilities. cognition 
and memory were fine considering his age.  Given his 
infirmities, he would probably need assisted living soon, and 
should really have that now for safety treasons.  

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to special monthly 
compensation.  The record does not reflect that the Veteran 
has an inability to dress or undress himself, to feed 
himself, to groom himself, or to attend to the wants of 
nature due to his service connected disorders.  He was still 
able to care for the needs of nature, feed himself, and he 
was not confined to bed.  Most importantly, he still took 
care of his wife and her needs and activities of daily 
living.   He was able to drive himself in his car and to get 
around with a cane, walker, and a scooter.  At the time of 
the January 2006 examination, the examiner noted that the 
Veteran was 100 percent able to supervise his own activities.  
He checked his own mail; walked his dog; took out the 
garbage, and utilized meals on wheels.  He did the dishes and 
laundry for himself and his spouse.  He required no 
assistance with eating, grooming, bathing, dressing or 
getting to the toilet.  At the June 2006 VA examination, the 
examiner noted that the Veteran could walk 50 or 60 feet 
without having to stop.  He walked with a wide based but 
equal gait using a cane.  While he had difficulty with 
housekeeping chores and maintenance chores, it was noted that 
he still drove a car; cooked, and cared for his spouse.  In 
fact she depends on him for much of her activities of daily 
living.  

The regulations also provide additional compensation on the 
basis of being housebound where the Veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; 
or, (2) is permanently housebound by reason of service- 
connected disability or disabilities. A Veteran will be 
considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

Regarding the criteria necessary for housebound status, the 
Veteran does not have a single, permanent service-connected 
disability rated or ratable at 100 percent disabling and 
additional service-connected disability or disabilities 
independently valued as 60 percent or more disabling.  
Therefore, he does not meet the legal criteria for payment of 
compensation at the housebound rate under that criterion. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, 
the evidence does not show that his service-connected 
disabilities result in his being housebound.   The January 
and June 2006 VA examinations demonstrate that the Veteran is 
not confined to his home.

III. TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  

As noted, service connection is in effect for bronchial 
asthma evaluated as 60 percent disabling, bilateral hearing 
loss evaluated at 40 percent disabling, tinnitus evaluated at 
10 percent disabling, and for hypertension and recurrent 
pneumonia each evaluated as zero percent disabling.  The 
Veteran's combined evaluation for compensation is 80 percent.  
As such, he satisfies the percentage rating standards for 
individual unemployability benefits.  

The question thus presented by the Veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities alone, considering his educational and 
occupational background.  In his application for a TDIU, the 
Veteran reported having completed the 7th grade.  He also 
completed auto trade school.  He reported last working full 
time in 1981 in heavy construction.

At an October 2004 VA examination, the examiner noted that 
the Veteran had shortness of breath walking 30 feet.  He used 
a Maxair inhaler 4-5 times a day when he had shortness of 
breath for 12 years.  Certain situations triggered his 
shortness of breath such as being near cats, grass, or smoke.  
He sometimes woke up at night feeling shortness of breath and 
used his Maxair inhaler or a nebulizer.  His PFTs (pulmonary 
function tests) also mildly worsened compared to a 2001 test.  
He was no longer able to mow lawn because of shortness of 
breath.  He had occasional coughs without sputum production.  
Even minimal activities like changing clothes made him short 
of breath.  He had never needed oxygen.   The examiner noted 
that his asthma had worsened over the past couple of years.

In a January 2006 VA examination, the examiner noted the 
Veteran was seen in December 2005 with extreme shortness of 
breath.  He could not walk and had trouble breathing.  His 
respiratory was even and unlabored and he was able to speak 
in complete sentences.  Oxygen saturation was at 98 percent 
and his skin was warm, pink, and dry.  There was no change in 
assessment on the current examination.  .

At a  June 2006 VA examination, the examiner noted that the 
Veteran had coughs on most days without sputum production, 
hemophytosis or anorexia.  He often had shortness of breath 
at night.  He could walk 50 or 60 feet without having to stop 
but was limited by hip pain.  He used humidifiers, inhalers, 
and nebulizers, and drank water; and rested for his asthma 
symptoms.  He did not use oxygen except when hospitalized.  
He reported being very short of breath all the time.  He had 
asthmatic attacks about once a month and used a nebulizer, 
which did not entirely resolve it for 2-4 hours.  The 
examiner noted lung sounds decreased in all areas. The 
diagnosis was chronic obstructive asthma with history of 
occasional cortisteroid use, but not chronic steroid therapy.  
He had exacerbations requiring nebulizer use 2 or more times 
a week.  

The record also includes a 2009 audiological examination 
noting slightly worsened hearing from his previous VA 
examination.  The diagnosis was mild to severe bilateral 
sensorineural hearing loss and tinnitus

In light of the combined severity of the appellant's service 
connected disorders and his limited occupational experience, 
and after resolving any reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a TDIU have been 
met.  See 38 C.F.R. § 4.2 (2009).  In reaching this decision 
the Board acknowledges that there is evidence which suggests 
arguably that the appellants numerous nonservice connected 
conditions account for his inability to work.  Even if this 
is true, there is adequate evidence that his service 
connected breathing difficulties and hearing loss alone would 
preclude him from earning a substantially gainful wage.  
There is no evidence that he is able to obtain and retain any 
form of substantially gainful employment.  


ORDER

Entitlement to service connection for macular degeneration, 
with pseudoaphakia bilateral, and asteroid hyalosis, left eye 
is denied.

Entitlement to service connection for a stroke is denied.

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for depression is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


